In an action to recover damages for breach of contract, the third-party defendant appeals from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered December 19, 2006, as denied its cross motion for summary judgment dismissing the third-party complaint.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in Almeida Oil Co., Inc. v Singer Holding Corp. (51 AD3d 604 [2008] [decided herewith]). Rivera, J.P., Spolzino, Dillon and Balkin, JJ., concur.